Citation Nr: 0416308	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-00 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim that the reason of his discharge from 
service is not a bar to Department of Veterans Affairs (VA) 
compensation benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran and M.N.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran in this case had active service, including 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1981 Board decision determined that the reason of 
the veteran's discharge (desertion) was a bar to VA benefits.

2.  The evidence received since the June 1981 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1981 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Evidence received since the June 1981 Board decision is 
new and material, and the veteran's claim of basic 
eligibility for VA benefits is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1981 Board decision determined that the reason of the 
veteran's discharge (desertion) was a bar to VA benefits.  
The June 1981 Board decision is final.  38 U.S.C.A. § 7104.  
However, a claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
appellant filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.

Evidence received since the June 1981 Board decision includes 
a January 2002 statement from the veteran and a May 2001 
report from the Army Board for Correction of Military Records 
(ABCMR).  In his January 2002 statement, the veteran provided 
more details concerning the circumstances surrounding his 
service discharge.  In particular, the veteran revealed that 
he had personally lined out the word "desertion" on the 
first page (rights waiver form) of his service administrative 
separation materials.  The Board also finds that that May 
2001 ABCMR contributes to a more complete picture of the 
circumstances surrounding the veteran's discharge from 
service.  See Hodge, 155 F.3d at 1363.  In other words, the 
Board finds that the evidence is new and material under 38 
C.F.R. § 3.156, and the claim is reopened.  This issue will 
be addressed further in the remand portion of this decision.


ORDER

New and material evidence having been submitted, the claim of 
basic eligibility for VA benefits is reopened.


REMAND

As a preliminary matter, the Board notes that the veteran 
entered active duty in October 1966 and arrived in Vietnam in 
February 1967.  He departed Vietnam (on Special Leave) in 
September 1969 and failed to return to his unit in Vietnam.  
A DA Form 188 indicates that the veteran was DFR due to 
desertion (AWOL since October 10, 1969) effective November 
1969.  The veteran turned himself into military control (in 
January 1975, according to the May 2001 ABCMR) and was 
subsequently discharged from service in January 1975.

The veteran contends that he was discharged from the military 
in January 1975 by reason of being AWOL, and not for the 
reason of desertion.  The veteran's DD 214, while reflecting 
that the veteran's character of service was "UNDER HONORABLE 
CONDITIONS," does not contain a reason for discharge or a 
separation program designator.  As such, the veteran's DD 214 
is not useful in determining the reason for the veteran's 
separation from service.

The next most probative service personnel materials of record 
are the documents associated with the veteran's 
administrative separation from service.  The rights waiver 
form signed by the veteran (dated January 31, 1975) indicates 
in the subject line: Discharge by Reason of Absent Without 
Leave; the word Desertion was specifically lined out.  The 
veteran has clearly indicated that he was under the 
impression that he was being separated by reason of being 
AWOL, not by reason of being a deserter.  While the rights 
waiver form does not determine the character or the reason of 
the veteran's discharge, the Board must assume that the 
rights waiver form was before the Commanding General (Major 
General E.P.F.) of the Joint Clemency Processing Center at 
the time that he [the Commanding General] separated the 
veteran with a discharge under honorable conditions.

Also of record is correspondence ("for shipment 30 Oct 78") 
from the Army's AG Reserve Components and Administration 
Center that noted that the veteran's discharge was based on 
180 days or more consecutive AWOL; discharge by reason of 
desertion was not noted.

The service department's last, and presumably most 
authoritative statement on the veteran's discharge from 
service, is contained in a May 2001 report from the Army 
Board for Correction of Military Records (ABCMR).  To the 
extent that it can be argued that the May 2001 report 
concluded that the veteran was separated by reason of 
desertion, the Board notes that the May 2001 report did not 
address either the rights waiver form or the correspondence 
from the Army's AG Reserve Components and Administration 
Center that noted that the veteran's discharge was based on 
180 days or more consecutive AWOL.

In sum, the Board finds that some service personnel records 
and some findings from the service department arguably 
reflect that the veteran was discharged by reason of AWOL.  
As this aspect of the issue was not before the RO at the time 
of the issuance of the most recent supplemental statement of 
the case (February 2002), the Board finds that the entire 
evidence of record should be reconsidered by the RO, 
especially as it pertains to the question of whether the 
veteran was separated by reason of desertion or by reason of 
being AWOL.

Since the issue of whether the veteran's reason of discharge 
constitutes a bar to VA benefits is reopened, that issue is 
subject to the provisions of the recently enacted VCAA.  As 
such, VA must notify the veteran in specific terms as to the 
evidence which would be needed to substantiate his claim and 
whether VA or the veteran is expected to attempt to obtain 
and submit such evidence.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  Development contemplated by the VCAA 
should be undertaken, to include 
informing the veteran of the provisions 
of the VCAA.  In particular, the veteran 
should be notified of any information and 
evidence not previously provided to VA, 
which is necessary to substantiate the 
claim on appeal, and whether VA or the 
veteran is expected to obtain any such 
evidence.

2.  The RO should make a specific finding 
as to the reason for the veteran's 
discharge, and should include in such 
finding a specific consideration of the 
veteran's rights waiver form that 
accompanied his administrative separation 
in January 1975.  The RO should feel 
free, if needed, to contact the 
appropriate service department entity in 
an attempt to reconcile any discrepancies 
noted.

3.  Upon completion of the foregoing, the 
RO should consider, on a de novo basis, 
whether the veteran's reason of discharge 
constitutes a bar to VA benefits.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



